            

Exhibit 10.1
OUTFRONT MEDIA INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
This Executive Change in Control Severance Plan, effective as of January 1, 2016
(the “Effective Date”), of OUTFRONT Media Inc., is for the benefit of certain
executives of the Company and its Affiliates, on the terms and conditions
hereinafter stated. This Plan, as set forth herein, is intended to help retain
qualified and valued executives, maintain a stable work environment, and provide
economic security to Eligible Executives in the event of certain terminations of
employment that occur in connection with a Change in Control (as defined
herein).
1.DEFINITIONS.
As used in this Plan:
1.1    “Affiliate” means any company controlled by, controlling, or under common
control with, the Company.
1.2    “Annual Bonus” means, with respect to an Eligible Executive, an amount
equal to the Eligible Executive’s target bonus for the year in which the
Separation Date occurs.
1.3    “Base Salary” means, with respect to an Eligible Executive, the Eligible
Executive’s annual base salary as of the Separation Date.
1.4    “Board” means the Board of Directors of the Company.
1.5    “Cause” shall (A) have the meaning set forth in an Eligible Executive’s
employment agreement with the Company or an Affiliate, or (B) mean, if there is
no such agreement or if such agreement contains no such term, unless the
Compensation Committee determines otherwise: (i) commission of any dishonest or
fraudulent act that has caused or may reasonably be expected to cause injury to
the interest or business reputation of the Company or any Affiliate; (ii)
conduct constituting a felony, a financial crime, embezzlement or fraud, whether
or not related to the Eligible Executive’s employment with the Company or an
Affiliate; (iii) willful unauthorized disclosure of confidential information
about the Company or any Affiliate; (iv) failure, neglect of or refusal to
substantially perform the duties of the Eligible Executive’s employment with the
Company or any Affiliate; (v) commission or omission of any other act which is a
material breach of the Company’s policies regarding employment practices or the
applicable federal, state and local laws prohibiting discrimination or which is
materially injurious to the financial condition or business reputation of the
Company or any Affiliate; (vi) failure to comply with the written policies of
the Company, including the Company’s Business Conduct Statement or successor
conduct statement as they apply from time to time; (vii) willful failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to the
Eligible Executive’s employment with the Company or an Affiliate, after being
instructed by the Company to participate; (viii) willful

- 1 -    

--------------------------------------------------------------------------------



destruction or failure to preserve documents or other material known to be
relevant to an investigation referred to in the preceding clause (vii); or (ix)
willful inducement of others to engage in any of the conduct described in the
preceding clauses (i) through (viii).
1.6    “Change in Control” means:
(A)
the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the then
combined voting power of the then-outstanding securities entitled to vote
generally in the election of Directors in the case of the Company, or members of
the board of directors or similar body in the case of another entity (the
“Voting Power”); provided, however, that the following acquisitions will not be
deemed to result in a Change in Control: (i) any acquisition directly from the
Company; (ii) any acquisition by the Company; (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate; or (iv) any acquisition by any Person pursuant to a
transaction that complies with clauses (i), (ii) and (iii) of Section 1.7(C)
below; or

(B)
individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason (other than death or disability) to constitute at
least a majority of the Board; provided, however, that any individual becoming a
Director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the Directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for Director, without objection to such nomination)
will be considered as though such individual was a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(C)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Power immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions relative to each other as their ownership
immediately prior to such Business Combination of the Voting Power,


- 2 -    

--------------------------------------------------------------------------------



(ii) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) sponsored or maintained by the
Company or such entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 35% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the entity resulting from such Business Combination were members
of the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board providing for such Business Combination; or
(D)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

1.7    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended from time to time.
1.8    “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, including, without limitation, any rules and regulations
promulgated thereunder, along with the U.S. Department of the Treasury and U.S.
Internal Revenue Service interpretations thereof.
1.9    “Common Stock” means the shares of common stock, $0.01 par value per
share, of the Company or any security into which such shares of common stock may
be changed by reason of any transaction or similar event.
1.10    “Company” means OUTFRONT Media Inc., a Maryland corporation.
1.11    “Compensation Committee” means the Compensation Committee of the Board.
1.12    “Director” means each member of the Board who is not employed by (A) the
Company, (B) any of the Company’s subsidiaries, or (C) any entity which directly
or indirectly owns an equity or similar interest corresponding to more than 50%
of the voting power normally entitled to vote for the election of directors of
the Company (or comparable voting power).
1.13    “Disability” means an Eligible Executive, because of injury, sickness,
mental illness, substance abuse, or pregnancy is unable to perform his or her
Essential Duties, and as a result, is earning 20% or less of his or her
Pre-disability Earnings (as such term is defined in the Company’s long-term
disability plan).
1.14     “Eligible Executive” means the employees of the Company or an Affiliate
holding the titles set forth on Exhibit A, as such exhibit may be updated by the
Compensation Committee from time to time, and such other employees of the
Company or an Affiliate who may be designated as an Eligible Executive from time
to time by the Compensation Committee or its designee and who accepts
participation herein in such manner as shall be prescribed by the

- 3 -    

--------------------------------------------------------------------------------



Company. The Compensation Committee may require as a condition of participation
in this Plan that an Eligible Executive execute a Participation Agreement,
pursuant to which the Eligible Executive agrees to the terms of his or her
participation set forth in this Plan.
1.15    “Employer” means, with respect to an Eligible Executive, the Company,
or, if the Eligible Executive is not employed by the Company, then the Affiliate
which employs the Eligible Executive, or any successor thereto.
1.16    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.17    “Essential Duties” means duties that are substantial and not incidental,
fundamental or inherent to an Eligible Executive’s occupation, and cannot be
reasonably omitted or changed.
1.18    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, as such law, rules and regulations may
be amended from time to time.
1.19     “Good Reason” has the meaning set forth in an Eligible Executive’s
employment agreement with the Company or an Affiliate, or otherwise means with
respect to the Eligible Executive and without the Eligible Executive’s express
written consent, the occurrence of any one or more of the following events at
any time during the Eligible Executive’s employment with the Company or any
Affiliate by virtue of management outsourcing or otherwise:
(A)
a significant change in the nature or scope of the Eligible Executive’s
authorities, powers, functions, responsibilities or duties attached to the
Eligible Executive’s position with the Company and any Affiliate;

(B)
a material reduction in the aggregate of the Eligible Executive’s Base Salary
and Annual Bonus;

(C)
any change of the Eligible Executive’s principal place of employment to a
location more than fifty (50) miles from the Eligible Executive’s principal
place of employment as of the date of the consummation of a Change in Control;
or

(D)
any failure of the Company or an Affiliate to pay the Eligible Executive any
compensation when due (other than an inadvertent failure that is remedied within
ten (10) business days after receipt of written notice from the Eligible
Executive).

Notwithstanding the foregoing, no termination shall be deemed to be for Good
Reason unless (i) the Eligible Executive provides the Company or the Affiliate
with written notice setting forth the specific facts or circumstances
constituting Good Reason within ninety (90) days after the initial existence of
the occurrence of such facts or circumstances, (ii) the Company or the Affiliate
has failed to cure such facts or circumstances within thirty (30) days of its
receipt of such written notice, and (iii) the

- 4 -    

--------------------------------------------------------------------------------



effective date of the termination of Good Reason occurs no later than ten (10)
days after the cure period specified in clause (ii) above.
1.20    “Participation Agreement” means the agreement in substantially the form
attached hereto as Exhibit B, or in such other form that the Compensation
Committee may determine from time to time.
1.21    “Person” means any “person” as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act.
1.22    “Plan” means this Executive Change in Control Severance Plan of OUTFRONT
Media Inc., as set forth herein, as it may be amended from time to time.
1.23    “Plan Administrator” means the Compensation Committee or such
sub-committee or person or persons appointed from time to time by the
Compensation Committee, which appointment may be revoked at any time by the
Compensation Committee.
1.24    “Pro Rata Bonus” means, with respect to an Eligible Executive, an amount
equal to the Eligible Executive’s Annual Bonus for the year in which the
Separation Date occurs, multiplied by a fraction, the numerator of which is the
number of days that have elapsed from January 1 through the Separation Date and
the denominator of which is 365 (or 366, if applicable).
1.25    “Protection Period” means the two-year period following the consummation
of a Change in Control.
1.26    “Qualifying Separation” means (A) the involuntary termination of an
Eligible Executive’s employment by the Employer without Cause (other than due to
death or Disability), (B) the voluntary termination of an Eligible Executive’s
employment with the Employer for Good Reason, (C) the termination of an Eligible
Executive’s employment as a result of the Eligible Executive’s death, or (D) the
termination of an Eligible Executive’s employment as a result of the Eligible
Executive’s Disability.
1.27     “Section 409A” means Section 409A of the Code, and the rules,
regulations and guidance promulgated thereunder by the U.S. Department of the
Treasury or the U.S. Internal Revenue Service
1.28     “Separation Date” means, with respect to an Eligible Executive, the
date on which an Eligible Executive incurs a Qualifying Separation.
1.29     “Tier I Executive” means each executive designated as a Tier I
Executive on Exhibit A.
1.30    “Tier II Executive” means each executive designated as a Tier II
Executive on Exhibit A.
2.    SEVERANCE BENEFITS.

- 5 -    

--------------------------------------------------------------------------------



2.1    General. If an Eligible Executive incurs a Qualifying Separation that
occurs during the Protection Period, such Eligible Executive shall be entitled
to receive severance payments and benefits pursuant to the applicable provisions
of this Section 2. To the extent set forth in an Eligible Executive’s
Participation Agreement, the severance payments and benefits provided pursuant
to this Section 2 shall be in place of any other severance payments, benefits or
other consideration to which the Eligible Executive may be entitled upon a
Qualifying Separation, including pursuant to an agreement between the Company
and the Eligible Executive (an “Employment Agreement”).
2.2    Cash Payment. Subject to Section 2.5, each Eligible Executive who incurs
a Qualifying Separation that occurs during the Protection Period shall be
entitled to a single lump sum cash payment, payable on the 60th day following
the Separation Date, in an amount equal to the sum of:
(A)
Three (3) times Base Salary in the case of a Tier I Executive, and two (2) times
Base Salary in the case of a Tier II Executive; and

(B)
Three (3) times Annual Bonus in the case of a Tier I Executive, and two (2)
times Annual Bonus in the case of a Tier II Executive.

2.3    Pro Rata Bonus. Subject to Section 2.5, each Eligible Executive who
incurs a Qualifying Separation that occurs during the Protection Period shall be
entitled to a single lump sum cash payment of the Pro Rata Bonus, which payment
will be made on the 60th day following the Separation Date.
2.4    Health Benefits. If an Eligible Executive who incurs a Qualifying
Separation that occurs during the Protection Period timely elects to continue
group health care coverage under COBRA, then, subject to the Company’s COBRA
policies, such Eligible Executive shall be entitled to continue, at the
Company’s cost (except as hereafter described), as a participant in the
Company’s health and dental insurance plans (the “Health Plans”) in which such
Eligible Executive (and his eligible dependents, if applicable) are enrolled on
the Separation Date, until the earlier of (A)(i) three (3) years after the
Separation Date, in the case of a Tier I Executive, or (ii) two (2) years after
the Separation Date, in the case of a Tier II Executive, or (B) the date on
which the Eligible Executive becomes eligible for medical or dental coverage as
the case may be from a third party; provided, that, during the period that the
Company provides the Eligible Executive with such coverage, an amount equal to
the applicable COBRA premiums (or such other amounts as may be required by law)
will be included in the Eligible Executive’s income for tax purposes to the
extent required by law, and the Company may withhold taxes from such Eligible
Executive’s compensation for this purposes; and provided, further, that the
Eligible Executive may elect to continue his medical and dental insurance
coverage under COBRA at the Eligible Executive’s own expense for the balance, if
any, required by law.
2.5    Special Payment Timing. In the event that (A) an Eligible Executive
incurs a Qualifying Separation during the Protection Period, (B) the Eligible
Executive has an Employment Agreement or other arrangement with the Company or
an Affiliate that provides for severance payments in the event of a Qualifying
Separation, and (C) the Change in Control that

- 6 -    

--------------------------------------------------------------------------------



triggers the Protection Period does not constitute a “change in control event”
as defined in Section 409A of the Code, to the extent necessary to avoid tax
penalties under Section 409A of the Code, any severance payments owed pursuant
to Section 2.2 and 2.3 that are not in excess of the amount that the Eligible
Executive would have received under the Employment Agreement or other
arrangement as a result of a Qualifying Separation shall be paid at the time and
in the manner provided in the Eligible Executive’s Employment Agreement or other
arrangement, whichever applies, and the remaining amounts shall be paid in
accordance with Sections 2.2 and 2.3.
2.6    Release. Notwithstanding the foregoing, as a condition to the payment or
receipt of any payment or benefit pursuant to the applicable provision of this
Section 2, an Eligible Executive shall be required to execute and not revoke
(within the applicable revocation period) an effective general waiver and
release of claims agreement in favor of the Company and its Affiliates before
the 60th day following the Eligible Executive’s Separation Date.
3.    POTENTIAL PAYMENT AND BENEFIT REDUCTION.
3.1    Notwithstanding any other provisions in this Plan, in the event that any
payment or benefit received or to be received by an Eligible Executive in
connection with, or contingent upon, a Change in Control, whether pursuant to
the terms of this Plan or any other plan, program, arrangement or agreement (all
such payments and benefits, together, the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Code, or any
successor provision thereto (the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code under such other plan, program, arrangement or agreement, the Employer will
reduce the Eligible Executive’s payments and/or benefits under this Plan, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero), in the following order: (A) the
lump sum cash payment described in Section 2.2; and (B) the lump sum cash
payment described in Section 2.3 (the payments and benefits set forth in clauses
(A) and (B), together, the “Potential Payments”); provided, however, that the
Potential Payments shall only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which the Eligible
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
3.2    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (A) no portion of the Total Payments
the receipt or enjoyment of which the Eligible Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code shall be taken into account; (B) no portion of
the Total Payments shall be taken into account which, in the opinion

- 7 -    

--------------------------------------------------------------------------------



of tax counsel (“Tax Counsel”) reasonably acceptable to the Eligible Executive
and selected by the accounting firm which was, immediately prior to the
Separation Date, the Company’s independent auditor (the “Auditor”), does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code (including, without limitation, by reason of Section 280G(b)(4)(A) of the
Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth
in Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (C) the value of any non-cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Auditor in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
3.3    At the time that payments are made under this Plan, the Employer shall
provide the Eligible Executive with a written statement setting forth the manner
in which such payments were calculated and the basis for such calculations,
including, without limitation, any opinions or other advice the Employer
received from Tax Counsel, the Auditor, or other advisors or consultants (and
any such opinions or advice which are in writing shall be attached to the
statement). If the Eligible Executive objects to the Employer’s calculations,
the Employer shall pay to the Eligible Executive such portion of the Potential
Payments (up to 100% thereof) as the Eligible Executive determines is necessary
to result in the proper application of this Section 3. All determinations
required by this Section 3 (or requested by either the Eligible Executive or the
Employer in connection with this Section 3) shall be at the expense of the
Employer. The fact that an Eligible Executive’s right to payments or benefits
may be reduced by reason of the limitations contained in this Section 3 shall
not of itself limit or otherwise affect any other rights of the Eligible
Executive under this Plan.
4.    PLAN ADMINISTRATION.
4.1    The Plan Administrator shall administer this Plan and may interpret this
Plan, prescribe, amend and rescind rules and regulations under this Plan and
make all other determinations necessary or advisable for the administration of
this Plan, subject to all of the provisions of this Plan.
4.2    The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.
4.3    The Plan Administrator is empowered, on behalf of this Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under this Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under this
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of this Plan. All reasonable expenses of the
Plan shall be borne by the Company.
5.    NON-COMPETITION; NO SOLICITATION, ETC.

- 8 -    

--------------------------------------------------------------------------------



Upon becoming a participant in this Plan, each Eligible Executive acknowledges
and agrees to the provisions set forth in this Section 5.
5.1    Non-Competition. Each Eligible Executive agrees that such Eligible
Executive’s employment with the Company or any of its Affiliates is on an
exclusive basis and that, while the Eligible Executive is employed by the
Company or any of its Affiliates, the Eligible Executive will not engage in any
other business activity which is in conflict with the Eligible Executive’s
duties and obligations (including the Eligible Executive’s commitment of time)
under his Employment Agreement, if applicable. The Eligible Executive further
agrees that, during the Non-Compete Period (as defined below), the Eligible
Executive shall not directly or indirectly engage in or participate in (or
negotiate or sign any agreement to engage in or participate in), whether as an
owner, partner, stockholder, officer, employee, director, agent of or consultant
for, any business which at such time is competitive with any business, division,
operation or other activity of the Company or any of its Affiliates (x) with
respect to which the Eligible Executive had any responsibility, involvement or
supervision, (y) with respect to which the Eligible Executive had access to any
confidential information about the Company or an Affiliate that could benefit
such competitor’s business or harm the Company’s business or (z) where the
Eligible Executive would provide services of the same or similar nature as
services performed by such Eligible Executive for the Company or an Affiliate,
without the written consent of the Company or an Affiliate; provided, that this
provision shall not prevent the Eligible Executive from investing as less than a
one (1%) percent stockholder in the securities of any company listed on a
national securities exchange or quoted on an automated quotation system. The
Non-Compete Period shall cover the period during the Eligible Executive’s
employment with the Company or an Affiliate and shall continue following a
Qualifying Separation that occurs during the Protection Period for one year.
5.2    No Solicitation. Each Eligible Executive agrees that, during the Eligible
Executive’s employment with the Company or any of its Affiliates, and for a
period of one year after a Separation that occurs during the Protection Period,
the Eligible Executive shall not, directly or indirectly: (A) employ or solicit
the employment of any person who is then or has been within the six (6) months
prior thereto, an employee of the Company or any of its Affiliates; or (B) do
any act or thing to cause, bring about, or induce any interference with,
disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts of the
Company or any of its Affiliates) with any customer, employee, consultant or
supplier.
5.3    Injunctive Relief. Each Eligible Executive acknowledges and agrees that
the remedy at law available to the Company for breach of any of the Eligible
Executive’s obligations under this Section 5 would be inadequate. The Eligible
Executive therefore agrees that, in addition to any other rights or remedies
that the Company may have at law or in equity, temporary and permanent
injunctive relief may be granted in any proceeding which may be brought to
enforce any provision contained in Section 5 of this Agreement, without the
necessity of proof of actual damage.

- 9 -    

--------------------------------------------------------------------------------



5.4    Severability. If a final determination is made by a court having
competent jurisdiction that the time or territory or any other restriction
contained in Section 5.1 or 5.2 is an unenforceable restriction on the Eligible
Executive’s activities, the provisions of such section(s) shall not be rendered
void but shall be deemed amended to apply such maximum time and scope and such
other restrictions as such court may judicially determine or otherwise indicate
to be reasonable.
6.    PLAN MODIFICATION OR TERMINATION.
Notwithstanding anything herein to the contrary, this Plan may be amended or
terminated by the Board or the Compensation Committee at any time with respect
to some or all Eligible Executives; provided, however, that no amendment,
termination or suspension of this Plan that would be adverse to the interests of
any Eligible Executive will be effective except upon one year’s prior written
notice to the Eligible Executives unless the adversely affected Eligible
Executives consent to such amendment, termination or suspension in writing,
except that this Plan may be amended at any time and from time to time to comply
with any recapture or “clawback” policy of the Company adopted by the Board to
comply with Section 10D of the Securities Exchange Act of 1934 and any
applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the Common Stock may be traded, as determined by the Plan
Administrator. Notwithstanding the foregoing, this Plan may not be terminated or
amended in any manner prior to the fifth business day following the second
anniversary of a Change in Control without the prior written consent of the
applicable Eligible Executive potentially affected thereby.
7.    GENERAL PROVISIONS.
7.1    Subject to Section 2.1, if the Company or any Affiliate is obligated by
law or by contract to pay separation pay, a termination indemnity, notice pay,
or the like, or if the Company or any Affiliate is obligated by law to provide
advance notice of separation to an Eligible Executive (a “Notice Period”), then
any payments to the Eligible Executive pursuant to Section 2 shall be reduced by
the amount of any such severance pay, termination indemnity, notice pay or the
like, as applicable, and by the amount of any compensation received during any
Notice Period.
7.2    Neither the establishment of this Plan, nor any modification thereof, nor
the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Eligible Executive, or any person whomsoever,
the right to be retained in the service of the Company or any Affiliate, and all
Eligible Executives shall remain subject to discharge to the same extent as if
this Plan had never been adopted.
7.3    If any provision of this Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.

- 10 -    

--------------------------------------------------------------------------------



7.4    The headings and captions herein are provided for reference and
convenience only, shall not be considered part of this Plan, and shall not be
employed in the construction of this Plan. Similarly, the use of the masculine
gender with respect to pronouns herein is for purposes of convenience and refers
to either sex who may be an Eligible Executive. Unless otherwise specified, all
Section references herein are to this Plan. Any reference to a day or days
herein refers to a calendar day or days unless otherwise stated.
7.5    This Plan shall not be funded. No Eligible Executive shall have any right
to, or interest in, any assets of the Company (or any of its Affiliates) which
may be applied by the Company (or any of its Affiliates) to the payment of
benefits or other rights under this Plan. Nothing contained in this Plan, and no
action taken pursuant to this Plan, shall create or be construed to create a
trust of any kind, or a fiduciary relationship, between the Company (or any of
its Affiliates) and any Eligible Executive or any other person. The rights of
each Eligible Executive or each Eligible Executive’s estate to benefits under
this Plan shall be solely those of an unsecured creditor of the Employer.
7.6    Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first class, postage prepaid, addressed to the intended recipient
at his or its last known address.
7.7    This Plan shall be construed and enforced according to the laws of the
State of New York, without reference to principles of conflicts of laws.
7.8    All benefits hereunder shall be reduced by applicable withholding and
shall be subject to applicable tax reporting, as determined by the Plan
Administrator.
7.9    Following the Separation Date, if and to the extent requested by the
Board, each Eligible Executive, as applicable, agrees to (A) resign from the
Board, and from all fiduciary positions (including, without limitation, as
trustee) and all other offices and positions he holds with the Company and its
Affiliates; provided, however, that if the Eligible Executive refuses to tender
his resignation after the Board has made such request, then the Board will be
empowered to tender the Eligible Executive’s resignation or remove the Eligible
Executive from such offices and positions; and (B) assign back to the Company
all stock or other equity securities of all Affiliates that he or she may own as
a result of the Company issuing such stock or equity securities to the Eligible
Executive as a nominee or Company-designee.
8.    SUCCESSORS; BINDING AGREEMENT.
8.1    Successors of the Company. The Company shall require any successor (and
its parent, if applicable) who shall purchase all or substantially all of the
business and/or assets of the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to expressly assume and agree in writing to
maintain this Plan in the same manner and to the same extent that the Company
would be required to maintain it; provided that no such agreement shall be
required if the successor (and its parent, if applicable) shall be or remain so
obligated by operation of law. As used in this Section 8.1, the “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes

- 11 -    

--------------------------------------------------------------------------------



and agrees to maintain this Plan or which otherwise becomes bound by all the
terms and provisions hereof by operation of law.
8.2    Eligible Executive’s Heirs, etc. This Plan shall inure to the benefit of
and be enforceable by each Eligible Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. If an Eligible Executive should die while any amounts or benefits
would still be payable to the Eligible Executive hereunder as if the Eligible
Executive had continued to live, all such amounts and benefits, unless otherwise
provided herein, shall be paid or provided in accordance with the terms hereof
to the Eligible Executive’s designee or, if there be no such designee, to the
Eligible Executive’s estate. When a payment is due under this Plan to a severed
Eligible Executive who is unable to care for his affairs, payment may be made
directly to the Eligible Executive’s legal guardian or personal representative.
8.3    Non-Alienation. Except by will or intestacy as set forth in Section 8.2,
no right, benefit or interest of any Eligible Executive hereunder, shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or set-off in respect of any claim, debt or obligation,
or to execution, attachment, levy or similar process, or assignment by operation
of law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.
9.    SECTION 409A.
9.1    General. Payments and benefits under this Plan are intended to comply
with Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Plan shall be interpreted and administered to be
in compliance therewith.
9.2    Separation from Service. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, an Eligible Executive shall not be considered
to have terminated employment with the Employer for purposes of this Plan and no
payments shall be due to the Eligible Executive under this Plan until the
Eligible Executive would be considered to have incurred a “separation from
service” from the Employer within the meaning of Section 409A.
9.3    Delay for Specified Employees. Notwithstanding any provisions of this
Plan to the contrary, if an Eligible Executive is a “specified employee” (within
the meaning of Section 409A and determined pursuant to policies adopted by the
Employer consistent with Section 409A) at the time of the Eligible Executive’s
separation from service and if any portion of the payments or benefits to be
received by the Eligible Executive upon separation from service would be
considered deferred compensation under Section 409A and cannot be paid or
provided to the Eligible Executive without his incurring taxes, interest or
penalties under Section 409A, amounts that would otherwise be payable pursuant
to this Plan and benefits that would otherwise be provided pursuant to this
Plan, in each case, during the six-month period immediately following the
Eligible Executive’s separation from service will instead be paid or made
available on the earlier of (A) the first day of the seventh month after the
date of the Eligible Executive’s

- 12 -    

--------------------------------------------------------------------------------



separation from service and (B) the Eligible Executive’s death (the applicable
date, the “Permissible Payment Date”).
9.4    Separate Payments. Each payment under this Plan shall be considered a
“separate payment” and not one of a series of payments for purposes of Section
409A.
10.    LEGAL FEES.
If any contest or dispute shall arise under or in connection with this Plan
involving termination of an Eligible Executive’s employment while this Plan is
in effect or involving the failure or refusal of the Employer or the Company to
perform fully in accordance with the terms of this Plan, and the Eligible
Executive prevails in such contest or dispute with respect to at least one
material issue, then the Employer shall reimburse the Eligible Executive on a
current basis for all reasonable legal fees and related expenses, if any,
incurred by the Eligible Executive in connection with such contest or dispute,
together with interest at a rate equal to the prime rate as reported in The Wall
Street Journal on the day of the reimbursement, such interest to accrue thirty
(30) days from the date the Employer receives the Eligible Executive’s statement
for such fees and expenses through the date of payment thereof.



- 13 -    

--------------------------------------------------------------------------------



EXHIBIT A
ELIGIBLE EXECUTIVES


Tier I Executives
Tier II Executives


Chairman and CEO




EVP, CFO
EVP, Strategic Planning and Development
EVP, Chief Revenue Officer
EVP, General Counsel
EVP, Chief Marketing Officer
EVP, Chief Human Resources Officer








- 14 -    

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF PARTICIPATION AGREEMENT
OUTFRONT MEDIA INC.
PARTICIPATION AGREEMENT


This PARTICIPATION AGREEMENT (this “Agreement”) is entered into this _______ day
of __________, 201_ (the “Effective Date”) between OUTFRONT Media Inc., a
Maryland corporation (the “Company”), and _____________ (“Eligible Executive”).
WHEREAS, the Executive Sub-Committee of the Compensation Committee of the Board
of Directors of the Company has approved and adopted an Executive Change in
Control Severance Plan (the “Plan”), effective as of January 1, 2016;
WHEREAS, Eligible Executive’s participation in the Plan requires execution of
this Agreement in order to receive benefits under the Plan; and
WHEREAS, Eligible Executive previously entered into an Employment Agreement with
the Company (formerly known as, CBS Outdoor Americas Inc.), dated _______ __,
____ (the “Employment Agreement”), that provides severance benefits in
connection with certain terminations of employment.
NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Eligible Executive
agrees as follows:
1.    Effective Date. This Agreement is effective on the date hereof and will
continue in effect as provided herein. Capitalized terms used herein shall have
the same meanings as those defined in the Plan.
2.    Participation in the Plan. The Company confirms that Eligible Executive
has been designated by the Executive Sub-Committee of the Compensation Committee
of the Board of Directors of the Company (the “Committee”) to participate in the
Plan pursuant to the terms thereof, contingent on his execution of this
Agreement.
3.    No Duplication of Payments or Benefits. Notwithstanding any provision of
the Employment Agreement, Eligible Executive hereby acknowledges and agrees
that, in the event a Qualifying Separation occurs during the Protection Period,
the severance payments and benefits described under the Plan shall be in lieu of
any severance payments or benefits provided under the Employment Agreement upon
such termination of employment[; provided, however, that Eligible Executive
shall be eligible to receive the following additional benefit(s): [List
additional benefits]]

- 15 -    

--------------------------------------------------------------------------------



4.    Restrictive Covenants. Eligible Executive hereby acknowledges and agrees
that, in the event a Qualifying Separation occurs during the Protection Period,
the Non-Competition and No Solicitation provisions set forth in Section 5 of the
Plan shall supersede any Non-Competition and No Solicitation provisions provided
under the Employment Agreement.
5.    Eligible Executive Acceptance. Eligible Executive hereby accepts his
participation in the Plan and acknowledges and agrees to the obligations imposed
on Eligible Executive under the Plan.
6.    No Inducement. Eligible Executive agrees and acknowledges that no
representations, promises or inducements have been made by the Company to induce
Eligible Executive to enter into this Agreement other than as set forth herein.


[SIGNATURES ON FOLLOWING PAGE]
    

- 16 -    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
OUTFRONT MEDIA INC.


By:____________________________
Name:
Title:


_______________________________
[Eligible Executive]









- 17 -    